Citation Nr: 1014441	
Decision Date: 04/15/10    Archive Date: 04/29/10

DOCKET NO.  05-21 443A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

R. Williams, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to April 
1991.

This matter has come before the Board of Veterans' Appeals 
(Board) on appeal from a May 2004 rating decision of the 
Houston, Texas, Department of Veterans Affairs (VA) Regional 
Office (RO) which determined that new and material evidence 
had been received to reopen the claim of entitlement to 
service connection for PTSD and denied the claim on a de novo 
basis.  In an October 2005 supplemental statement of the 
case, the RO characterized the issue as entitlement to 
service connection for PTSD to include all psychiatric 
disorders.

This claim came before the Board in June 2007.  The Board 
reopened the matter and remanded the claim for additional 
development.  The Board finds that the remand order has been 
substantially complied with and the appeal is ready for 
review.  See Stegall v. West, 11 Vet. App. 268, 271 (1998)


FINDING OF FACT

The Veteran has been diagnosed with PTSD and depressive 
disorder, not otherwise specified (NOS), and when resolving 
all doubt in the Veteran's favor, the evidence shows that the 
Veteran's psychiatric disorder is related to active military 
service. 


CONCLUSION OF LAW

The Veteran's psychiatric disorder is related to active 
military service.  38 U.S.C.A. § 1110, (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 4.125(a) (2009). 


REASONS AND BASES FOR FINDING AND CONCLUSION

Legal Criteria

Service connection will be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.   

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease entity is established, there 
is no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service is not, in fact, shown to be 
chronic or where the diagnosis of chronicity may be 
legitimately questioned.  When the fact of chronicity in 
service is not adequately supported, then a showing of 
continuity after discharge is required to support the claim.  
38 C.F.R. § 3.303(b).

Service connection may also be granted for a disability 
initially diagnosed after service when all of the evidence 
shows it to have been incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a); a link, established by medical evidence, between 
current symptoms and an in-service stressor; and credible 
supporting evidence that the claimed in-service stressor 
occurred.  If the evidence establishes a diagnosis of 
posttraumatic stress disorder during service and the claimed 
stressor is related to that combat, in the absence of clear 
and convincing evidence to the contrary, and provided that 
the claimed stressor is consistent with the circumstances, 
conditions, or hardships of the Veteran's service, the 
Veteran's lay testimony alone may establish the occurrence of 
the claimed in-service stressor.  38 C.F.R. § 3.304(f) 
(2009).

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the Veteran.  See 
38 U.S.C.A. § 5107; 38 C.F.R. §§ 3.102, 4.3.  In Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990), it was observed that 
"a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54. 

Analysis

The Veteran asserts that he has PTSD as a result of in-
service stressors.  The record shows that PTSD and depressive 
disorder, NOS, have been diagnosed.  See March 2008 VA 
examination report.

The instant case turns on whether the Veteran has an acquired 
psychiatric disorder which is related to service.  The Board 
has carefully reviewed the evidence of record and finds that 
service connection for an acquired psychiatric disorder is 
warranted.

The Veteran's DD Form 214 reflects that he had 2 months and 
18 days of foreign service.  He served as an administrative 
clerk and was awarded the National Defense Service Medal.  
Service personnel records reflect that Veteran served in 
Saudi Arabia with the Headquarters and Service Company, 3rd 
Battalion, 23rd Marines, 2nd Marine Division.  The Veteran's 
service treatment records also reflect a diagnosis of PTSD in 
February 1991 and in March 1991.  See February 1991 letter 
from the Department of Navy Naval Hospital and March 1991 
medical entry from the Combat Stress Unit.

The Veteran submitted written statements in which he 
described his stressor events which purportedly occurred 
while he was in Saudi Arabia.  The first stressor event 
reported was that he was in a motor vehicle accident while in 
Saudi Arabia in which the vehicle rolled over and he was not 
wearing a seat belt.  The Veteran also reported an incident 
wherein he had to put on gas gear and began to feel a burning 
sensation on his arms, legs, and the back of neck.  See the 
Veteran's statements received August 2007.  

After contacting Headquarters, United States Marine Corps and 
the Marine Corps Historical Center, for verification of the 
claimed stressors, the RO was given command chronologies and 
informed that information contained in the Veteran's claim 
was insufficient for conducting any meaningful research on 
his behalf.  Thus the RO has been unable to obtain 
corroborating evidence of the reported stressor events.  
Nonetheless, the service treatment record reflect that the 
Veteran was involved in a motor vehicle accident in the 
1990s.  The service treatment records also reflect an in-
service diagnosis of PTSD in February and March 1991.

In addition to the foregoing, as to medical evidence 
establishing a link between current symptoms and the in-
service stressor, the Board notes that the RO denied the 
claim on the basis there is no supporting credible evidence 
of a claimed in-service stressful event.  Nonetheless, the 
Board notes that the records show that the Veteran was 
involved in a 1990s motor vehicle accident.  Additionally, 
although the records show that the Veteran received treatment 
for substance abuse in the 1990s, not one of the reports 
shows that the Veteran's concerns caused his PTSD.  In fact, 
regarding his PTSD, no reference to any substance abuse is 
made.  Further, the March 2008 VA examiner indicated that the 
Veteran had PTSD and noted that it is at least as likely as 
not that the Veteran's PTSD results from exposure to trauma 
in the service.  

In this regard, the Board notes that the evidence establishes 
a diagnosis of posttraumatic stress disorder during service 
and post service.  The record also shows that the Veteran was 
in a 1990s motor vehicle accident.  Thereafter a VA examiner 
related the Veteran's current diagnosis of PTSD with 
depression to service.  In addition to the diagnoses of PTSD 
and depressive disorder reported by the March 2008 examiner, 
a social worker from the Vet Center reported that the Veteran 
suffers from PTSD induced by combat exposure and the accident 
in Saudi Arabia.  As VA medical providers have related the 
Veteran's psychiatric disability to his experiences in Saudi 
Arabia, the Board will apply the benefit-of-the-doubt 
doctrine in awarding service connection for an acquired 
psychiatric disorder.

Under the circumstances, and with the resolution of all 
reasonable doubt in the Veteran's favor, his claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD, is granted.  See 38 C.F.R. § 
3.102. 

In reaching this determination, the Board has taken into 
consideration the various provisions of the Veteran's Claims 
Assistance Act of 2000 (VCAA), as the provisions of that act 
impose obligations on VA in terms of its duty to notify and 
assist claimants.  However, given the favorable dispositions 
in this case, further discussion of the VCAA is not 
necessary.


ORDER

Service connection for an acquired psychiatric disorder, 
diagnosed as PTSD and depressive disorder, NOS, is granted.



____________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


